DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 recites the limitation “a faulty node” in detecting, by a rerouting system, a faulty node associated with an artificial neural network… There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 9 and 17 recites the limitation “an artificial neural network” in detecting, by a rerouting system, a faulty node associated with an artificial neural network… There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al. (Self-Healing Approach for Hardware Neural Network Architecture, 31 October 2019).

Regarding Claim 1, Khalil discloses a method of minimizing impact of a faulty node associated with an artificial neural network (abstract; Figs. 1-5), the method comprising:
detecting, by a rerouting system, a faulty node associated with an artificial neural network based on testing the artificial neural network periodically with a training dataset (Khalil section II A: The fault detection is based on applying a constant input pattern to all nodes in the preceding layers. Also, weights will be adjusted to be the same for all nodes to keep all node’s output the same. Thus, there will be faulty node/s, if there is unmatched output with the reference output. In the testing mode, the control unit sends a signal to the preceding layer nodes. This signal keeps these nodes to be under testing mode and consider the constant weights from the weights ROM. The controller also applies an input pattern to these nodes. Thus, the nodes take constant weights from ROM and input pattern which all are used by the controller. The outputs of nodes back to the controller to compare these outputs with the reference outputs. There will not be a fault if the matching is correct. But, the faulty node will be occurred, if the output is not matched with saved output in the controller. Fig. 3 (a) shows a testing of Neural Network. The outputs of all nodes are the same which have the same inputs and weights, it means no fault within the nodes of this layer. If there is no match between outputs, there will be a fault as shown in Fig. 3 (b)), wherein the faulty node causes a faulty path in the artificial neural network (Khalil section II B: the proposed approach includes a shared mechanism and a spare node, in each layer, to recover faulty nodes; Fig.  4);
identifying, by the rerouting system, a plurality of alternate paths to reroute the faulty path, wherein the plurality of alternate paths is identified based on at least one network connection between one or more upstream nodes of the faulty node and one or more downstream nodes of the faulty node (Khalil section II B: Each node can perform the operation of the neighbor faulty node whereas the faulty one works as a path connection. For example, if the node 11 is faulty, the operation of the faulty one will be performed by the node 21. The node 21 gets the input of the faulty node [node 11]; Fig.  4); and
rerouting, by the rerouting system, the faulty path by assigning one or more weights associated with the faulty node to one or more nodes associated with the plurality of alternate paths (Khalil section II B, page 624: The node has two input: one input is the normal input which comes from the previous output layer, and the second input comes from the faulty node which is the input of this faulty node. The control unit decides which node to be processed. If the faulty node is to be processed, the controller passes the input of the faulty node and chooses the corresponding weight, and otherwise, it passes the second input and chooses the corresponding weights. Each node has saved, in its memory, its weights and the neighbor weights. The same as controlling the input side, the controller does in the output side. It selects the output to forward to the faulty node or the next layer based on the current operation. Therefore, every node compensates for the fault of its neighbor, and in the case of where both are faulty, the spare node will recover this fault; Fig.  5).
Regarding Claim 2, Khalil discloses the method as claimed in claim 1,
wherein the faulty node is detected if a predefined response to the training dataset is not received (Khalil section II A: The controller also applies an input pattern to these nodes. Thus, the nodes take constant weights from ROM and input pattern which all are used by the controller. The outputs of nodes back to the controller to compare these outputs with the reference outputs. There will not be a fault if the matching is correct. But, the faulty node will be occurred, if the output is not matched with saved output in the controller. If there is no match between outputs, there will be a fault shown in Fig. 3 (b)).

Claims 9-10 and 17 are rejected for the reasons as set forth in Claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (Self-Healing Approach for Hardware Neural Network Architecture, 31 October 2019) in view of Wood et al. (US #2017/0161609).

Regarding Claim 3, Khalil discloses the method as claimed in claim 1,
wherein the faulty path is rerouted if the faulty path is associated with one or more priority nodes (Khalil section II B: Each node can perform the operation of the neighbor faulty node whereas the faulty one works as a path connection. For example, if the node 11 is faulty, the operation of the faulty one will be performed by the node 21. The node 21 gets the input of the faulty node [node 11]; Fig.  4).
Khalil may not explicitly disclose the faulty path is associated with one or more priority nodes.
However, Wood (Fig. 30; ¶0249) teaches the faulty path is associated with one or more priority nodes (Wood ¶0189 discloses with this technique, packet flows with high priority can traverse links previously made off limits to lower priority packets, ensuring bandwidth and latency requirements are met. ¶0096 discloses automatic rerouting around failed nodes or links. ¶0097 discloses automatic building of completely independent redundant path).
Khalil and Wood are analogous art as they pertain to detecting faulty nodes in a neural network. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify self-healing neural network (as taught by Khalil) for a need of a reliable and secure network where each path is deterministic and can be guaranteed (as taught by Wood, ¶0090) to enhance the system to allow it to exhibit more general purpose neural network functionality including the solving of complex mathematical optimization problems (Wood, ¶0032).

Regarding Claim 4, Khalil in view of Wood discloses the method as claimed in claim 3. But Khalil may not explicitly disclose wherein the one or more priority nodes are identified based on a relevance heat map associated with the training dataset, wherein the relevance heat map is generated through at least one of Layer-wise Relevance Propagation (LRP) and Sensitivity Analysis (SA).
However, Wood (Fig. 30; ¶0249) teaches wherein the one or more priority nodes are identified based on a relevance heat map associated with the training dataset (Wood ¶0189 discloses each hunting packet carries a policy profile. This policy profile is indexed into the master policy map of each node),
wherein the relevance heat map is generated through at least one of Layer-wise Relevance Propagation (LRP) and Sensitivity Analysis (SA) (Wood ¶0141 discloses the OA&M data consists of node and link status, traffic data, congestion, latency information, link failures, etc. The data can be displayed in map form on the console with new nodes and links automatically appearing).
Khalil and Wood are analogous art as they pertain to detecting faulty nodes in a neural network. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify self-healing neural network (as taught by Khalil) for a need of a reliable and secure network where each path is deterministic and can be guaranteed (as taught by Wood, ¶0090) to enhance the system to allow it to exhibit more general purpose neural network functionality including the solving of complex mathematical optimization problems (Wood, ¶0032).

Regarding Claim 5, Khalil in view of Wood discloses the method as claimed in claim 4. But Khalil may not explicitly disclose wherein the faulty path is rerouted based on an impact of the one or more priority nodes on classification associated with the artificial neural network.
However, Wood (Fig. 30; ¶0249) teaches wherein the faulty path is rerouted based on an impact of the one or more priority nodes on classification associated with the artificial neural network (Wood ¶0060 discloses a key portion of a layer 4 network is the routing system. To design a suitable routing system it was necessary to find a system that would expose an optimized path right of way between a source computer and the destination computer as quickly as possible).
Khalil and Wood are analogous art as they pertain to detecting faulty nodes in a neural network. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify self-healing neural network (as taught by Khalil) for a need of a reliable and secure network where each path is deterministic and can be guaranteed (as taught by Wood, ¶0090) to enhance the system to allow it to exhibit more general purpose neural network functionality including the solving of complex mathematical optimization problems (Wood, ¶0032).

Regarding Claim 6, Khalil in view of Wood discloses the method as claimed in claim 5, wherein the impact of the one or more priority nodes is determined by:
setting, by the rerouting system, one or more weights associated with each priority node to zero successively (Khalil section II B, page 624: If the faulty node is to be processed, the controller passes the input of the faulty node and chooses the corresponding weight, and otherwise, it passes the second input and chooses the corresponding weights. Each node has saved, in its memory, its weights and the neighbor weights. The same as controlling the input side, the controller does in the output side. It selects the output to forward to the faulty node or the next layer based on the current operation. Therefore, every node compensates for the fault of its neighbor, and in the case of where both are faulty, the spare node will recover this fault; Fig.  5).
Khalil may not explicitly disclose recording, by the rerouting system, a change in classification associated with each priority node based on setting the one or more priority nodes to zero, wherein the change in classification relates to the impact of each priority node of the one or more priority nodes.
However, Wood (Fig. 30; ¶0249) teaches recording, by the rerouting system, a change in classification associated with each priority node based on setting the one or more priority nodes to zero (Wood ¶0185 discloses the path choice is dependent on choices made for other paths taken by users that have a higher priority or class or service [COS]),
wherein the change in classification relates to the impact of each priority node of the one or more priority nodes (Wood ¶0186 discloses once the path is chosen, the quality of that path can degrade over time as other higher priority users consume more resources for their paths. ¶0190 discloses these QOS and bandwidth parameters are assigned at Layer 4 and are encoded into the hunting packet. QOS is controlled by assigning a separate class of service to each packet flow. Packets are queued based on COS. This system uses a technique called hard QOS; all packets in a higher priority queue must be exhausted before lower queues are allowed to empty).
Khalil and Wood are analogous art as they pertain to detecting faulty nodes in a neural network. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify self-healing neural network (as taught by Khalil) for a need of a reliable and secure network where each path is deterministic and can be guaranteed (as taught by Wood, ¶0090) to enhance the system to allow it to exhibit more general purpose neural network functionality including the solving of complex mathematical optimization problems (Wood, ¶0032).

Regarding Claim 7, Khalil in view of Wood discloses the method as claimed in claim 6. But Khalil may not explicitly disclose further comprises selecting an alternate path from the plurality of alternate paths to rectify the change in classification and restore the relevance heat map associated with the training dataset.
However, Wood (Fig. 30; ¶0249) teaches selecting an alternate path from the plurality of alternate paths to rectify the change in classification and restore the relevance heat map associated with the training dataset (Wood ¶0189 discloses each hunting packet carries a policy profile. This policy profile is indexed into the master policy map of each node. Through the use of this policy profile the network is fundamentally secure and the system manager has complete control of each packet flow and can limit certain packet flows to specified paths. With this technique, packet flows with high priority can traverse links previously made off limits to lower priority packets, ensuring bandwidth and latency requirements are met).
Khalil and Wood are analogous art as they pertain to detecting faulty nodes in a neural network. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify self-healing neural network (as taught by Khalil) for a need of a reliable and secure network where each path is deterministic and can be guaranteed (as taught by Wood, ¶0090) to enhance the system to allow it to exhibit more general purpose neural network functionality including the solving of complex mathematical optimization problems (Wood, ¶0032).

Claims 11-15 are rejected for the reasons as set forth in Claims 3-7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (Self-Healing Approach for Hardware Neural Network Architecture, 31 October 2019) in view of Bruestle et al. (US #2017/0337468).

Regarding Claim 3, Khalil discloses the method as claimed in claim 1. But Khalil may not explicitly disclose wherein the faulty node is associated with an artificial intelligence (AI) hardware accelerator.
However, Bruestle (title; abstract) teaches wherein the faulty node is associated with an artificial intelligence (AI) hardware accelerator (Bruestle ¶0023 discloses Fig. 2 provides a block diagram 200 of a neural network hardware acceleration unit. ¶0031 discloses the multicast networks 212(a), 212(b) are designed to reorder and duplicate data from the memory 208(a), 208(b) in order to feed portions and permutation of the data in the memory 208(a), 208(b) deterministically. To achieve this, multicast networks 212(a), 212(b) are configured as Beneš networks, which are sets of switch nodes, organized into layers, where each switch node in a layer can duplicate and/or forward data to one or more switch nodes in subsequent layers).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify self-healing neural network (as taught by Khalil) to apply the multicast network and memory transfer optimizations to neural network hardware acceleration (as taught by Bruestle, ¶0073) since GPUs that are optimized for matrix operations, do not provide optimizations specific to neural networks, such as convolutions, max pooling and noise generation, thereby limiting their performance in neural network operations (Bruestle, ¶0004).

Claim 16 is rejected for the reasons as set forth in Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651